




EAGLE ROCK ENERGY PARTNERS
LONG TERM INCENTIVE PLAN
(As Amended and Restated June 24, 2014)


RESTRICTED UNIT AGREEMENT
This Restricted Unit Agreement (this “Agreement”) is made and entered into by
and between Eagle Rock Energy G&P LLC, a Delaware limited liability company (the
“General Partner”), and _______________ (the “Service Provider”). This Agreement
is entered into as of the ___ day of [______________], 20[__] (the “Date of
Grant”). Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan (as defined
below), unless the context requires otherwise.
W I T N E S S E T H:
WHEREAS, Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), has adopted the Eagle Rock Energy Partners Long Term Incentive
Plan, as amended and restated June 24, 2014 (the “Plan”), to, among other
things, attract, retain and motivate certain employees, officers and directors
of the Partnership, ERGP, the General Partner and their respective Affiliates
(collectively, the “Partnership Entities,” which term shall include any
successor to the Partnership, ERGP or the General Partner and any other entity
that is an Affiliate of such successor entity or entities); and
WHEREAS, the Board has authorized the grant of restricted units under the Plan
to employees, officers and directors as part of their compensation for services
provided to the Partnership Entities.
NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services to the Partnership Entities, the Service
Provider and the General Partner agree as follows:
SECTION 1.    Grant.
The General Partner hereby grants to the Service Provider as of the Date of
Grant an award of _____ Units, subject to the terms and conditions set forth in
the Plan, which is incorporated herein by reference, and in this Agreement,
including, without limitation, those restrictions described in Section 2 (the
“Restricted Units”).
SECTION 2.    Restricted Units.
The Restricted Units are restricted in that they may be forfeited to the General
Partner and in that they may not, except as otherwise provided in Section 6, be
transferred or otherwise disposed of by the Service Provider until such
restrictions are removed or expire as described in Sections 4 and 5 of this
Agreement. The General Partner shall issue in the Service Provider’s name the
Restricted Units and shall retain the Restricted Units until the restrictions on
such Restricted Units expire or until the Restricted Units are forfeited as
described in Sections 4 and 5 of this Agreement. The Service Provider agrees
that the General Partner will hold the Restricted Units pursuant to the terms of
this Agreement until such time as the Restricted Units are either delivered to
the Service Provider or forfeited pursuant to this Agreement.
SECTION 3.    Rights of Service Provider; Unit Distribution Rights.
Effective as of the Date of Grant, the Service Provider shall be treated for all
purposes as a Unit holder with respect to all of the Restricted Units granted to
him pursuant to Section 1 (except that the Service




--------------------------------------------------------------------------------




Provider shall not be treated as the owner of the Units for federal income tax
purposes until the Restricted Units vest (unless the Service Provider makes an
election under section 83(b) of the Code, in which case the Service Provider
shall be treated as the owner of the Units for all purposes on the Date of
Grant)) and shall, except as provided herein, have all of the rights and
obligations of a unit holder with respect to all such Restricted Units,
including any right to vote with respect to such Restricted Units and to receive
any UDRs thereon if, as, and when declared and paid by the Partnership, (except
with respect to any UDRs declared and paid for the Partnership’s fiscal first
quarter 2015, to which Service Provider will not be entitled) including, without
limitation, any UDRs consisting of the distribution of special purchase or other
rights. Notwithstanding the preceding provisions of this Section 3, the
Restricted Units shall be subject to the restrictions described herein,
including, without limitation, those described in Section 2.
SECTION 4.    Forfeiture and Expiration of Restrictions.
Subject to the terms and conditions of this Agreement, the restrictions
described in Section 2 shall lapse and the Restricted Units shall become vested
and nonforfeitable (“Vested Units”), provided the Service Provider has
continuously provided services to the Partnership Entities, without
interruption, from the Date of Grant through each applicable vesting date (each,
a “Vesting Date”), in accordance with the following schedule:
Vesting Date
Cumulative Vested Percentage
On [__________]
33%
On [__________]
66%
On [__________]
100%



SECTION 5.    Effect of Change of Control and Termination of Service.
(a)Change of Control. Notwithstanding anything herein to the contrary, if a
Change of Control occurs prior to the final Vesting Date (the date of such
occurrence, the “Change of Control Date”) and the Service Provider’s employment
or service relationship is terminated on or after the Change of Control Date by
a Partnership Entity without Cause or by the Service Provider for Good Reason,
then the restrictions on any and all Restricted Units granted pursuant to this
Agreement that have not become Vested Units as of the date of such termination
shall automatically lapse on the 60th day following the date of such
termination; provided, that, upon such termination of employment or service, the
Service Provider executes a release of all claims against the Partnership
Entities (the form of which shall be delivered to the Service Provider on the
date of termination) within 45 days following the Service Provider’s date of
termination and does not subsequently revoke such release within the seven (7)
day period following its execution; provided further, that, if the Service
Provider does not execute such release or executes and later revokes such
release, the Service Provider shall not be entitled to receive the accelerated
vesting described in this Section 5(a).


(b)Termination Generally. Subject to Sections 5(a) and 5(c), upon termination of
the Service Provider’s employment or service relationship with the Partnership
Entities, all Restricted Units granted pursuant to this Agreement that have not
yet vested as of the date of termination shall terminate automatically and be
cancelled upon such termination and neither the Service Provider nor any of his
or her heirs, beneficiaries, executors, administrators or other personal
representatives shall have any rights with respect to such cancelled Restricted
Units. Notwithstanding the foregoing, the Committee, in its sole and absolute
discretion on such terms and conditions as it shall determine, may decide in
certain situations not otherwise addressed in Sections 5(a) or 5(c) to vest all
or any portion of the Restricted Units granted pursuant to this Agreement that
remain outstanding and unvested immediately prior to the Service Provider’s
termination.




--------------------------------------------------------------------------------






(c) Termination due to Death or Disability. If the Service Provider’s employment
or service relationship with the Partnership Entities is terminated due to the
Service Provider’s death or Disability prior to the final Vesting Date, then all
Restricted Units granted pursuant to this Agreement that have not yet vested as
of the date of termination shall immediately become fully vested and
nonforfeitable as of the date of such termination.


(d)Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


(i)    Cause. The term “Cause” means a determination made in good faith by
two-thirds (2/3) of the Board that the Service Provider (A) willfully and
continually failed to substantially perform the Service Provider’s duties with
the Partnership Entities (other than a failure resulting from the Service
Provider’s incapacity due to physical or mental illness) which failure continued
for a period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Service Provider specifying
the manner in which the Service Provider has failed to substantially perform,
(B) willfully engaged in conduct which is demonstrably and materially injurious
to the Partnership Entities, monetarily or otherwise, (C) has been convicted of,
or has plead guilty or nolo contendere to, a misdemeanor involving moral
turpitude or a felony, (D) has committed an act of fraud, or material
embezzlement or material theft, in each case, in the course of the Service
Provider’s employment relationship with the Partnership Entities, or (E) has
materially breached (I) the Service Provider’s duties or obligations to the
Partnership Entities under any applicable common law or the provisions of the
governing documents of the Partnership Entities or (II) any obligations of the
Service Provider under any agreement (including any non-compete,
non-solicitation or confidentiality covenants) entered into between the Service
Provider and any Partnership Entity; provided, however, that no termination of
the Service Provider’s services shall be for Cause as set forth in clause (B),
(D) or (E) above until (1) there shall have been delivered to the Service
Provider a copy of a written notice setting forth that the Service Provider was
guilty of the conduct described in clause (B), (D) or (E) above, as applicable,
and specifying the particulars thereof in detail and (2) the Service Provider
shall have been provided an opportunity to be heard by the Board (with the
assistance of the Service Provider’s counsel if the Service Provider so
desires). No act or failure to act on the part of the Service Provider shall be
considered “willful” unless the Service Provider has intentionally or
deliberately acted or failed to act with knowledge that such action or failure
to act was likely to be materially injurious to the Partnership Entities.
Notwithstanding anything contained herein or in the Plan to the contrary, no
failure to perform by the Service Provider after a notice of termination is
given shall constitute Cause.
(ii)    Change of Control. The term “Change of Control” has the meaning given
such term in the Plan; provided, that, for the avoidance of doubt, a sale or
other disposition by one or more members of the NGP Group of all or
substantially all of their aggregate ownership, as of the Date of Grant, of the
Outstanding Equity and the Outstanding Voting Securities shall not, in and of
itself, constitute a Change of Control for purposes of this Agreement.
(iii)    Disability. The term “Disability” means (A) a physical or mental
impairment of sufficient severity that, in the opinion of the Board, the Service
Provider is unable to continue performing the duties assigned to the Service
Provider prior to such impairment or the Service Provider’s condition entitles
the Service Provider to disability benefits under any insurance or employee
benefit plan of any Partnership Entity in which the Service Provider
participates, and (B) the impairment or condition is cited by the employing
Partnership Entity as the reason for the Service Provider’s termination.




--------------------------------------------------------------------------------




(iv)    Good Reason. The term “Good Reason” means the occurrence of any of the
following events or conditions: (A) a change in the Service Provider’s status,
title, position or responsibilities (including reporting responsibilities) which
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto, the assignment to the
Service Provider of any duties or responsibilities that are inconsistent with
such status, title, position or responsibilities, or any removal of the Service
Provider from or failure to reappoint or reelect the Service Provider to any of
such positions, except in connection with the termination of the Service
Provider services for Cause, due to the Service Provider’s Disability or death,
or by the Service Provider voluntarily without Good Reason, (B) a reduction in
the Service Provider’s annual base salary, (C) a change in the geographic
location at which the Service Provider must perform services (without the
consent of the Service Provider) to a location more than thirty-five (35) miles
from the location at which the Service Provider normally performs such services
as of the Date of Grant, except for reasonably required business travel that is
not materially greater than such travel requirements prior to the Date of Grant,
(D) the failure by the Partnership Entities to continue in effect any material
compensation or benefit plan in which the Service Provider was participating as
of the Date of Grant or to provide the Service Provider with compensation and
benefits at least equal (in terms of benefit levels and/or reward opportunities)
to those provided for under each compensation or employee benefit plan, program
and practice as in effect immediately prior to the Date of Grant (or as in
effect following the Date of Grant, if greater), (E) any material breach by a
Partnership Entity of any provision of the Plan or of any provision of the
Service Provider’s employment agreement, if any, or (F) any purported
termination of the Service Provider’s service relationship for Cause by a
Partnership Entity that does not otherwise comply with the terms of the Plan,
this Agreement or the Service Provider’s employment agreement, if any. In the
case of the Service Provider’s allegation of Good Reason, (1) the Service
Provider shall provide notice to the Committee of the event alleged to
constitute Good Reason within 90 days of the occurrence of such event, (2) the
Partnership Entities shall have the opportunity to remedy the alleged Good
Reason event within 30 days from receipt of notice of such allegation, and (3)
if not remedied within that 30-day period, the Service Provider’s employment or
service relationship with the Partnership Entities shall terminate on the day
following the last day of such 30-day period.
SECTION 6.    Limitations on Transfer.
The Service Provider agrees that he shall not dispose of (meaning, without
limitation, sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of) any Restricted Units hereby acquired prior to the applicable Vesting Dates,
including pursuant to a domestic relations order issued by a court of competent
jurisdiction, unless such transfer is expressly approved in writing by the
Committee. Any attempted disposition of the Restricted Units in violation of the
preceding sentence shall be null and void.
SECTION 7.    Nontransferability of Agreement.
This Agreement and all rights under this Agreement shall not be transferable by
the Service Provider other than by will or pursuant to applicable laws of
descent and distribution. Any rights and privileges of the Service Provider in
connection herewith shall not be transferred, assigned, pledged or hypothecated
by the Service Provider or by any other person or persons, in any way, whether
by operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
the Restricted Units shall automatically be forfeited. Notwithstanding the
foregoing, all or some of the Restricted Units or rights under this Agreement
may be transferred if such transfer is approved in writing by the Committee.
SECTION 8.    Adjustment of Restricted Units.




--------------------------------------------------------------------------------




The number of Restricted Units granted to the Service Provider pursuant to this
Agreement shall be adjusted to reflect unit splits or other changes in the
capital structure of the Partnership, all in accordance with the Plan. All
provisions of this Agreement shall be applicable to such new or additional or
different units or securities distributed or issued pursuant to the Plan to the
same extent that such provisions are applicable to the Units with respect to
which they were distributed or issued.
SECTION 9.    Delivery of Vested Units.
Promptly following the expiration of the restrictions on the Restricted Units as
contemplated in Sections 4 and/or 5 of this Agreement, and subject to Section
10, the General Partner shall cause to be issued and delivered to the Service
Provider or the Service Provider’s designee the number of Restricted Units as to
which restrictions have lapsed, free of any restrictive legend relating to the
lapsed restrictions, and shall pay to the Service Provider any previously unpaid
UDRs distributed with respect to the Restricted Units. Neither the value of the
Restricted Units nor the UDRs shall bear any interest owing to the passage of
time.
SECTION 10.    Securities Act.
The General Partner shall have the right, but not the obligation, to cause the
Restricted Units to be registered under the appropriate rules and regulations of
the SEC. The General Partner shall not be required to deliver any Units
hereunder if, in the opinion of counsel for the General Partner, such delivery
would violate the Securities Act of 1933 or any other applicable federal or
state securities laws or regulations. By accepting this grant, the Service
Provider agrees that any Units that the Service Provider may acquire upon
vesting of this Award will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws.
SECTION 11. Copy of Plan.
By the execution of this Agreement, the Service Provider acknowledges receipt of
a copy of the Plan.
SECTION 12. Notices.
Whenever any notice is required or permitted hereunder, such notice must be in
writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day (on which banking institutions in the State of Texas are
open) after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith. The General Partner or the Service Provider may change at
any time and from time to time by written notice to the other, the address which
it or he previously specified for receiving notices. The General Partner and the
Service Provider agree that any notices shall be given to the General Partner or
to the Service Provider at the following addresses:


General Partner:    Eagle Rock Energy G&P, LLC
Attn: Charles C. Boettcher
P.O. Box 2968
Houston, Texas 77252-2968
Phone: (281) 408-1260
Fax: (281) 715-4142






--------------------------------------------------------------------------------




Service Provider:
At the Service Provider’s current address as shown in the General Partner’s
records.

SECTION 13. General Provisions.    
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and with respect to this Agreement shall
be final and binding upon the Service Provider and the General Partner.
(b)    Continuation of Service. This Agreement shall not be construed to confer
upon the Service Provider any right to continue in the service of the
Partnership Entities.
(c)    Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Texas, without giving effect to any conflict of laws
provisions.
(d)    Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Service Provider, except that the
Committee may unilaterally waive any conditions or rights under, amend any terms
of, or alter this Agreement provided no such change (other than pursuant to
Section 4(c) or 7(c) of the Plan) materially reduces the rights or benefits of
the Service Provider with respect to the Restricted Units without his consent.
(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner and upon any
person lawfully claiming under the Service Provider.
(f)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to this subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    No Liability for Good Faith Determinations. Neither the Partnership
Entities, nor the members of the Committee or the Board, nor any officer of the
General Partner, shall be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Units
granted hereunder.
(h)    No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
(i)    Withholding Taxes. Upon any taxable event arising in connection with the
Restricted Units, the Partnership Entities shall have the authority and the
right to deduct or withhold, or to require the Service Provider to remit to a
Partnership Entity, an amount sufficient to satisfy all applicable federal,
state and local taxes (including the Service Provider’s employment tax
obligations) required by law to be withheld with respect to such event. In
satisfaction of the foregoing requirement, unless other arrangements have been
made by the Service Provider that are acceptable to the applicable Partnership
Entity and unless otherwise determined by the Board (which such determination
may not be delegated), the General Partner or one of its Affiliates shall
withhold Units otherwise issuable in respect of such Restricted Units having a
Fair Market Value on the date of withholding equal to the aggregate amount of
taxes required to be withheld with respect to such event based on the minimum
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such supplemental taxable income.




--------------------------------------------------------------------------------




(j)    Insider Trading Policy. The terms of the General Partner’s Insider
Trading Policy with respect to Units are incorporated herein by reference.
(k)    Term Validity. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.
(l)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or pursuant to the sale of any Units issued hereunder shall be subject
to any clawback or other recovery by the Partnership Entities to the extent
necessary to comply with applicable law including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any SEC rule.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Service Provider has set his
hand as to the date and year first above written.


EAGLE ROCK ENERGY G&P, LLC




    




By:__________________________________    
    
Name: Joseph A. Mills


Title: Chief Executive Officer












___________________________________________    
Name of Service Provider


 






